ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Facility Site Contractors, Inc.                  )      ASBCA Nos. 58656, 58657
                                                 )
Under Contract No. H98230-10-D-0365              )

APPEARANCES FOR THE APPELLANT:                          Michael J. Pappas, Esq.
                                                        Joseph G. Billings, Esq.
                                                         Miles & Stockbridge P .C.
                                                         Baltimore, MD

                                                        Daniel S. Koch, Esq.
                                                         Miles & Stockbridge P.C.
                                                         Rockville, MD

APPEARANCESFORTHEGOVERNMENT                             Tiesha Anthony, Esq.
                                                         Deputy General Counsel
                                                        Troy D. Smith, Esq.
                                                        Elizabeth S. Morris, Esq.
                                                        Joellie Sanchez, Esq.
                                                         Trial Attorneys
                                                         National Security Agency
                                                         Fort George G. Meade, MD

                                  ORDER OF DISMISSAL

       The parties have settled these appeals and request that the appeals be dismissed
with prejudice. Accordingly, ASBCA Nos. 58656 and 58657 are dismissed with
prejudice.

      Dated: 10 June 2014



                                                 CRAIG S.     ARKE
                                                 Administra ive Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58656, 58657, Appeals of
Facility Site Contractors, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2